



Exhibit 10.4


OFFICER ACKNOWLEDGEMENT & AGREEMENT
PERTAINING TO CNO FINANCIAL GROUP, INC. CLAWBACK POLICY


This Acknowledgement & Agreement (the “Acknowledgement”) is delivered by the
undersigned officer (“Executive”), as the date set forth below, to CNO Financial
Group, Inc. (the “Company”). Executive is an officer (as defined under Section
16 of the Securities Exchange Act of 1934, as amended) of the Company and an
employee of the Company or one of its subsidiaries.


Effective January 31, 2020, the Board of Directors (the “Board”) of the Company
adopted a clawback policy, attached as Exhibit A hereto (as amended, restated,
supplemented or otherwise modified from time to time by the Board, the “Clawback
Policy”). The Clawback Policy provides for the recoupment of certain
compensation from officers in the event of (i) an accounting restatement
resulting from material noncompliance with financial reporting requirements
under applicable law, or (ii) other detrimental conduct that has caused or is
likely to cause material financial, operational or reputational harm to the
Company.


In consideration of the continued benefits to be received from the Company
(and/or any subsidiary of the Company) and Executive’s right to participate in,
and as a condition to the receipt of, Incentive Compensation (as defined in the
Clawback Policy), Executive hereby acknowledges and agrees to the following:


1.
Executive has read and understands the Clawback Policy and has had an
opportunity to ask questions to the Company regarding the Clawback Policy.



2.
Executive agrees to be bound by and to abide by the terms of the Clawback Policy
and intends for the Clawback Policy to be applied to the fullest extent of the
law.



3.
The Clawback Policy shall apply to any and all Incentive Compensation that is
approved, awarded or granted to Executive on or after January 31, 2020 and any
Incentive Compensation that is outstanding as of January 31, 2020.



4.
In the event of any inconsistency between the provisions of the Clawback Policy
and this Acknowledgement or any applicable incentive-based compensation
arrangements, employment agreement, equity agreement or similar agreement or
arrangement setting forth the terms and conditions of any Incentive
Compensation, the terms of the Clawback Policy shall govern.



No modifications, waivers or amendments of the terms of this Acknowledgement
shall be effective unless signed in writing by Executive and the Company. The
provisions of this Acknowledgement shall inure to the benefit of the Company,
and shall be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Executive.


By signing below, Executive agrees to the application of the Clawback Policy and
the other terms of this Acknowledgement.




______________________________________
(Signature)









--------------------------------------------------------------------------------







EXHIBIT A


CNO FINANCIAL GROUP, INC.
CLAWBACK POLICY


INTRODUCTION.
The Board of Directors of the Company (the “Board”) believes that it is in the
best interests of CNO Financial Group, Inc., a Delaware corporation (together
with its direct and indirect subsidiaries, the “Company”) and its stockholders
to create and maintain a culture that emphasizes integrity and accountability,
that reinforces the Company’s pay-for-performance compensation philosophy and
deters wrongdoing. The Board has therefore adopted this Clawback Policy (this
“Policy”) which provides for the recoupment of certain compensation in the event
of (i) an accounting restatement resulting from material noncompliance with
financial reporting requirements under the Federal securities laws, or (ii)
other detrimental conduct that has caused or is likely to cause material
financial, operational or reputational harm to the Company.
ADMINISTRATION.
This Policy shall be administered by the Board or, if so designated by the
Board, the Human Resources and Compensation Committee of the Board (the
“Compensation Committee”), in which case references herein to the Board shall be
deemed references to the Compensation Committee. Any determinations made by the
Board shall be final and binding on all affected individuals.
COVERED EXECUTIVES.
This Policy applies to any current or former officer of the Company who is (or
was at any time from and after the Effective Time (as defined below)) subject to
Section 16 of the Securities Exchange Act of 1934, as amended from time to time
(each, a “Covered Executive”).
RECOUPMENT; ACCOUNTING RESTATEMENT.
In the event the Company is required to prepare a restatement of its financial
statements (“Accounting Restatement”) due in whole or in part to the Company’s
material noncompliance with any financial reporting requirement under applicable
law (including any rule or regulation promulgated thereunder), the Board may
require reimbursement or forfeiture of any Excess Incentive Compensation (as
defined below) deemed to have been received by any Covered Executive during the
three completed fiscal years immediately preceding the date on which the Company
is required to prepare an accounting restatement (the “Covered Period”). For the
avoidance of doubt, in no event will a restatement of the Company’s financial
statements that is not due in whole or in part to the Company’s material
noncompliance with any financial reporting requirement under applicable law
(including any rule or regulation promulgated thereunder) be considered an
Accounting Restatement under this Policy. For example, a restatement due
exclusively to a retrospective application of any one or more of the following
will not be considered an Accounting Restatement under this Policy: (A) a change
in accounting principles; (B) revision to reportable segment information due to
a change in the structure of the Company’s internal organization;
(C) reclassification due to a discontinued operation; (D) application of a
change in reporting entity, such as from a reorganization of entities under
common control;





--------------------------------------------------------------------------------





(E) adjustment to provision amounts in connection with a prior business
combination; and (F) revision for stock splits.
For purposes of this Policy, “Incentive Compensation” means any (A) annual bonus
or other short and long-term cash incentive that is earned, and (B) equity award
that is vested, in each case, based (in whole or in part) on the attainment of
one or more “financial reporting measures.” For these purposes, “financial
reporting measures” are any measures used in preparing the Company’s financial
statements or terms of compensation awards (or results that are derived from
such measures), including, without limitation, (i) revenue, (ii) net income,
(iii) earnings before interest, tax, depreciation and amortization, (iv) return
on equity, (v) cash flows, (vi) stock price, and (vii) measures of shareholder
return, in each case, whether absolute or relative. For the avoidance of doubt,
a financial reporting measure need not be presented within the financial
statements or included in a filing with the SEC.
Incentive Compensation will be deemed to have been “received” in the fiscal year
during which the applicable financial reporting measure (as specified in the
terms of the award) is attained, even if the payment occurs after the end of
that fiscal year. In addition, the date on which the Company is required to
prepare an Accounting Restatement will be deemed to have occurred on the earlier
of (A) the date the Board concludes or reasonably should have concluded that the
Company’s previously issued financial statements contain a material error, and
(B) the date a court, regulator, or other legally authorized body directs the
Company to restate its previously issued financial statements to correct a
material error.
RECOUPMENT; DETRIMENTAL CONDUCT.
In the event that a Covered Executive engages in Detrimental Conduct (as defined
below) that, in the sole discretion of the Board, is likely to cause or has
caused material financial, operational, or reputational harm to the Company, the
Board may recover Incentive Compensation received by the Covered Executive from
and after the date on which such Detrimental Conduct occurred. “Detrimental
Conduct” consists of:
i.
the commission of an act of fraud, misappropriation or embezzlement in the
course of employment;



ii.
the commission of a criminal act, whether or not in the course of employment or
in the workplace, that constitutes a felony (or substantial equivalent thereof
in a non-US jurisdiction) or other serious crime involving moral turpitude,
dishonesty, or fraud;



iii.
the material violation of a non-compete, non-solicitation, or confidentiality
agreement;

 
iv.
the material breach of the Company’s Code of Conduct (the “Code”) that could
give rise to dismissal under the Code; or



v.
any act or omission that resulted in such Covered Executive’s termination for
Cause (as defined below).






--------------------------------------------------------------------------------







For the purposes of this Policy, “Cause” shall, as of any applicable date of
determination, have the meaning ascribed to such term in the agreement and/or
plan governing the most recent equity (or other long-term incentive) award
granted to the applicable Covered Executive.
AMOUNT AND METHOD OF RECOVERY; NO ADDITIONAL PAYMENTS.
The Board shall determine the amount of Incentive Compensation paid to be
recovered in its sole discretion as follows:
i.
In the event of recoupment due to an Accounting Restatement, up to the sum of
(x) the amount (if any) by which the Incentive Compensation received exceeds the
amount that would have been received if calculated based upon the financial
reporting measures had such error(s) not been made (“Excess Incentive
Compensation”), and (y) to the extent that the Board determines that the
Accounting Restatement is due in any material respect to the actions, or failure
to taken action, of a Covered Executive, any costs incurred by the Company in
connection with such Accounting Restatement (including, without limitation, any
legal, audit and accounting fees incurred in investigating and preparing such
Accounting Restatement, any fees incurred in responding or defending any claims
relating in whole or in part to the Accounting Restatement or the facts or
circumstances relating thereto, and any amounts paid in settlement of or on
account of any judgment relating to any such claims). For Incentive Compensation
based in part of whole on stock price or measures of shareholder return, Excess
Incentive Compensation will be calculated in such manner as the Board deems
appropriate in its sole discretion under the circumstances.



ii.
In the event of recoupment due to Detrimental Conduct, an amount of Incentive
Compensation up to and based upon the Covered Person’s relative degree of fault
or involvement, the impact of the conduct on the Company, the magnitude of any
loss caused and other relevant facts and circumstances.



In no event shall the Company be required to award Covered Executives an
additional payment if the restated or accurate financial results would have
resulted in a higher incentive compensation payment.
If Incentive Compensation in the form of an equity award is recoverable pursuant
to this Policy, the Company will be entitled to: (A) if the equity award is
still outstanding, cause the Covered Executive to forfeit the award; (B) if the
equity award has been exercised or settled into shares (the “Underlying Shares”)
and the Covered Executive still holds the Underlying Shares, recover the number
of Underlying Shares (less any exercise price, if any, paid in cash for the
Underlying Shares); and (C) if the Underlying Shares have been sold by the
Covered Executive, recover the after-tax portion of the proceeds received by the
Covered Executive from the sale of the Underlying Shares (less any exercise
price, if any, paid in cash for the Underlying Shares).
In addition, the Board may determine, in its sole discretion, any additional
method for recouping Incentive Compensation hereunder which may include, without
limitation:





--------------------------------------------------------------------------------





(A) requiring reimbursement of cash Incentive Compensation previously paid;
(B) offsetting the recouped amount from any compensation otherwise owed by the
Company to the Covered Executive; or (C) taking any other remedial and recovery
action permitted by law, as determined by the Board.
NO INDEMNIFICATION.
The Company shall not indemnify any Covered Executives against (i) the loss of
any incorrectly awarded Incentive Compensation or any Incentive Compensation
that is recouped pursuant to the terms of this Policy, or (ii) any claims
relating to the Company’s enforcement of its rights under this Policy.
INTERPRETATION.
The Board is authorized to interpret and construe this Policy and to make all
determinations necessary, appropriate, or advisable for the administration of
this Policy.
EFFECTIVE DATE.
This Policy shall be effective as of January 31, 2020 (the “Effective Date”) and
shall apply to any and all Incentive Compensation that is approved, awarded or
granted to Covered Executives on or after that date and any Incentive
Compensation that is outstanding as of the Effective Date.
AMENDMENT; TERMINATION.
The Board may amend this Policy from time to time in its discretion and shall
amend this Policy as it deems necessary, including as and when it determines
that it is legally required by Securities and Exchange Commission rule or the
rules of any national securities exchange on which the Company’s securities are
listed. The Board may terminate this Policy at any time.
OTHER RECOUPMENT RIGHTS; NO ADDITIONAL PAYMENTS.
The Board intends that this Policy will be applied to the fullest extent of the
law. The Board may require that any employment agreement, equity award
agreement, or similar agreement entered into on or after the Effective Date
shall, as a condition to the grant of any benefit thereunder, require a Covered
Executive to agree to abide by the terms of this Policy. Any right of recoupment
under this Policy is in addition to, and not in lieu of, any other remedies or
rights of recoupment that may be available to the Company pursuant to the terms
of any similar policy in any employment agreement, equity award agreement, or
similar agreement and any other legal remedies available to the Company.
IMPRACTICABILITY.
The Board shall have the sole discretion to consider all facts and circumstances
in determining whether to recover any Incentive Compensation in accordance with
this Policy. In determining whether to require reimbursement or forfeiture, and
if so, the amount of such reimbursement





--------------------------------------------------------------------------------





or forfeiture, the Board may take into account such considerations as it deems
appropriate, including, without limitation: (A) the likelihood of success in
seeking reimbursement or forfeiture under governing law relative to the effort
involved; (B) whether the assertion of a reimbursement or forfeiture claim may
prejudice the interests of the Company in any related proceeding or
investigation, or otherwise; (C) whether the expense of seeking reimbursement or
forfeiture is likely to exceed the amount sought or likely to be recovered;
(D) the passage of time since the occurrence of any acts or omissions giving
rise, directly or indirectly, to the Accounting Restatement or Detrimental
Conduct; (E) any pending or threatened legal proceeding relating to any acts or
omissions giving rise, directly or indirectly, to the Accounting Restatement or
Detrimental Conduct, and any actual or anticipated resolution (including any
settlement) relating thereto; and (F) such other factors as it may deem
appropriate under the circumstances.
SUCCESSORS.
This Policy shall be binding and enforceable against all Covered Executives and
their beneficiaries, heirs, executors, administrators or other legal
representatives.


*    *    *







